DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0083864 to Davis (“Davis”).
-From Claim 1: Davis discloses a fence clip 10, comprising:
a body 16 including a first portion 26 configured to engage with a post 42 and a second portion 20 extending from the first portion, the first and second portions defining a receptacle 24 configured to receive a fence wire and the body further defining a mouth 34 providing access to the receptacle; and
a closure member 22 positionable between a first position (Fig. 1) where access to the receptacle through the mouth is prevented and a second position (Figs. 2, 3) where access to the receptacle through the mouth is permitted;
wherein the body is formed from a first material and the closure member is formed from a second material.
Examiner notes that the recitation of “first” and “second” materials does not necessarily require two different materials.
Claim 2: Davis discloses wherein the first and second materials are structured to facilitate elastic deformation of the closure member when the closure member is moved between the first and second positions and to prevent deformation of the body when the closure member is moved between the first and second positions.  (See e.g., Fig. 3, showing rigid karabiner hook 110 with flexible gate 122)
-From Claim 3: Davis discloses wherein the second portion 20 is arcuate. 
-From Claim 4: Davis discloses wherein the first portion 26 generally extends along a longitudinal axis.
-From Claim 5: Davis discloses wherein the closure member 22 extends from the first portion 26 of the body toward the second portion 20 of the body.
-From Claim 6: Davis discloses wherein the second portion 20 of the body includes a pair of spaced apart portions 18, 20 and the closure member extends from a first of the spaced apart portions toward a second of the spaced apart portions.
-From Claim 7: Davis discloses wherein the mouth 34 is positioned between the spaced apart portions of the second portion of the body.
-From Claim 8: Davis discloses wherein the first material has a higher yield strength than the second material. (by virtue of the body 116 being rigid and the gate 122 being flexible)
-From Claim 9: Davis discloses where the first portion includes a projection 30 extending toward the second portion.
-From Claim 10: Davis discloses wherein the closure member 22 engages against the second portion when the closure member is in the first position.
-From Claim 11: Davis discloses a method, comprising: 
attaching a fence clip according to claim 1 to a post 42; 

positioning the wire in the receptacle. (para. 0031)
-From Claim 12: Davis discloses allowing the closure member to move from the second position to the first position to prevent release of the wire from the receptacle through the mouth (para. 0029).
-From Claim 15: Davis discloses a system, comprising:
a fence clip according to claim 1;
a post;
and a wire;
wherein the fence clip is configured to engage with the post and the receptacle of the fence clip is configured to receive the wire through the mouth and selectively retain the wire in the receptacle (para. 0031).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0162201 to Liu (“Liu”).
-From Claim 13: Liu discloses a fence clip 10, comprising:
a body including a first portion 12 configured to engage with a post, a first moveable member 22 extending from the first portion, a second moveable member 22 extending from the first portion, and a receptacle defined by the first portion and the first and second moveable members;
wherein the first and second moveable members are moveable between a first orientation Fig. 6 where a mouth between the first and second moveable members is formed and provides access to the receptacle, and a second orientation Fig. 7 where the first and second moveable members are engaged
with one another and access to the receptacle between the first and second moveable members is prevented.
Claim 14: Liu discloses wherein each of the first and second moveable members 22 includes a tab 23 and a receptacle (the space above 23), and each receptacle is configured to receive the tab from the other moveable member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2067688 to Weber (“Weber”).
-From Claim 16: Weber teaches a fence clip 22 with a closure member 24 similar to that of Davis, and further teaches a plate 13 having a body including a first portion positioned between a first end portion 15 and a second end portion 16, wherein the first and second end portions are bendable (Col 2, Ln 27) relative to the first portion and configured to engage with a post, the body further including at least one of an aperture (at 23) and a sleeve configured to facilitate engagement of a fence clip with the first portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davis by adding a plate as taught by Weber in order to allow the fence clip to be added to fence posts of various cross-sectional shapes.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/28/2022